THE     ATTOECNEY   GENEECAL
                    OF TEXAS




The Honorable M. L. Brockette     Opinion No. R-798
Commissioner of Education
Texas Education Agency            Re: Amount of maintenance
201 East Eleventh Street          tax which can be levied by
Austin, Texas   78701             a particular school district.
Dear Dr. Brockette:

     You have requested otiropinion regarding the"smount of
maintenance tax which may be levied by the Hutto Independent
School District. We a0 not determine disputed questions of
fact, and we assume the.facts you presentare correct. You
state that in 1965 the District voted pursuant to then
article 2784e, V.T.C.S:, ti,authorize the~annual levy of a
school tax at a rate not to exceed $1.50 on each $100.00
valuation of taxable property. ,That tax included a bona tax
not to exceed 50& per $100 valuatidn and a maintenance tax
not tomexceed the difference between $1.50 ana the 50$or
less allocated to the bona tax,. The maintenance tax portion
of article 2784e provided:
          The amount of maintenance tax, together
          with.the amount of bona tax of any
          district, shall never exceed One Dollar
          and Fi'ftyCents ($1.50) on the One Hundred
          ($100.00) Dollars valuation of taxable
          property; and if the rate of bona tax,
          together 'width
                        the rate of maintenance tax
          voted in the district shall at any time
          exceed On& ~Dollar and Fifty Cents ($1.50)
          on the One Hundred ($100.00) Dollars
          valu+ion, such bona tax shall operate
          to reduce the maintenancestax to the
          difference between the rate of the bond
          tax~.andOne Dollar.and Fifty Cents ($1.50).
          V.T.C.S. art. 2784e, S 3.




                       p. 3366
The Honorable M. L. Brockette - page 2 (H-7.98)


Thus, under article 2784e the bond tax and maintenance tax
were interdependent; i.e., if an increase in the bona tax raised
the sum of the two above $1.50 per $100 valuation, the main-
tenance tax had to be reduced accordingly.

     In 1969, the Legislature enacted the Texas Education
code. The Code established a bond tax and a maintenance tax
independent of each other. Education Code, S 20.04. But
the new tax structure of the Code was not made applicable to
taxes previously authorized. Section 7 of House Bill 534,
which enacted the Education Code, provided that
          th(?repeal of statutes by this act
          shall not repeal or affect any tax
          or authority or power heretofore
          granted by the Legislature under
         'which any tax has heretofore been
          authorized. . . by an election
         'held under any act or acts of the
          legislature.heretofore enacted
          whether general or special. Acts
          1969, '61stLeg., cb. 889 at 3026.
Cotiseqtiehtly,
              even after enactment of the Education Code,
the authority of the Hutto Independent School District to
issue bonds and to levy taxes was derived from article
2784e.
     In 1975, however, the District held an election on two
propositions: (1) to authorize the school board to levy an
annual maintenance tax not to exceed $1.50 per $100 valua-
tion, pursuant to section 20.04(d) of the Education Code;
and (2) to authorize the issuance of unlimited tax bonds
under section'20.04(b)(1). The bond proposition was enacted
but the maintenance tax proposition was defeated. As a
result of the election, therefore, the District is authorized
to levy a bond tax under the Education Code. By the terms
of section 20.04(b)(l), such tax must be "sufficient, with-
out limit as to rate or amount, to pay the principal of and
interest on said bonds." Since the maintenance tax proposal
failed of enactment, however, maintenance taxes continue to
be subject to the restrictions of section 3 of article
2784e. Indeed, section 20.08 of the Education Code provides:




                          p. 3367
The Honorable M. L. Brockette - page 3 (H-798)


         . . .a11 maintenance taxes heretofore voted
         in any school district in accordance with
         law may be levied and collected in the
         manner provided by the law in effect at the
         time such bonds were voted, or issued in the
         manner provided in this subchapter, to the
         extent pertinent and applicable, without an
         additional election.
Maintenance taxes levied under article 2784e, however, are
tied to the amount of bona tax. Even though the amount of
bona tax is, as a result of the 1975 election, required to
be unlimited, it is nevertheless our opinion that the amount
of maintenance tax plus the amount of bona tax must not
exceed $1.50 per $100 valuation so long as the limitations
of article 2784e, section 3 are applicable in this district.
Thus, in answer to your first question, whenever the rate of
bond tax together with the rate of maintenance tax exceeds
this amount, the maintenance tax must be reduced to a rate
equal to the difference between the total annual bona tax
and $1.50.
     You also ask whether the District may levy a bond tax
in excess of SO& per $100 valuation, in light of the $1.50
maintenance-bond tax limitation of article 2784e, section 3.
Article 2784e, section 2 previously limited the permissible
bond tax to 5Ob per $100 valuation. In the 1975 election,
however, the voters approved the bond tax authorized by the
Education Code in section 20.04(b)(1). This bond tax is no
longer limited to 506 per $100 valuation and, indeed, is
required to be "sufficient, without limit -
                                          as -.
                                             to rate or
amount, to pay the principal and interest on saidnz."
 (Emphasis added). Thus, we conclude that the District is
now permitted to levy a bona tax in excess of 5Op!per $100
valuation.




                       D. 3368
The Honorable M. L. Brockette - page 4 (H-798)


                        SUMMARY

            So long as the Hutto Independent School
            District derives its authority to levy
            a maintenance tax from article 2784e,
            section 3, V.T.C.S., it must, whenever
            the rate of its bond tax, together with
            the rate of its maintenance tax, exceeds
            $1.50 per $100 valuation, reduce the
            maintenance tax to a rate equal to the
            difference between the total annual bona
            fax and $1.50. The District is now
            permitted to levy ~a bona tax in excess of
            5Ob per $100 valuation.
                                  Very truly yours,



                                                  of Texas
APPROVED:




Opinion Committee
jwb




                              p. 3369